                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

ABDULLAH HUSSEIN and
LUFTI HUSSEIN,
on behalf of themselves and
all others similarly situated,
                     Plaintiffs,

       v.                                                     Case No. 19-cv-21

JUN-YAN, LLC, YUN YAN, and
“JOHN” YAN aka JUN LIANG, 1
                Defendants.



                                              ORDER

       Plaintiffs have brought claims against their former employer for wages owed under

the Fair Labor Standards Act (“FLSA”) and state law. Plaintiffs have moved for partial

summary judgment, seeking judgment as to liability. For the reasons that follow, I grant

in part and deny without prejudice in part Plaintiffs’ motion.

                                        I. BACKGROUND

       Abdullah and Lufti Hussein worked as delivery drivers for Defendants’ restaurant,

JJ Chen’s Eatery, in West Allis, WI. ECF 35, ¶ 1. The parties agree that Plaintiffs were

paid at least $4 per hour plus tips; whether they were also paid delivery charges is

disputed. Id., ¶¶ 2, 4-6, 10. See also ECF 41, ¶ 1(2). 2 Defendants believe that Plaintiffs

ultimately received between $13 and $15 per hour after tips. See ECF 14-3; ECF 30-3 at

23:5–7; ECF 38, ¶ 3. While making deliveries, Plaintiffs used their own vehicles, incurring



       1
           Defendant Jun Liang uses an Anglicized pseudonym. See ECF 35, ¶¶ 21-27. He will be referred
to as “Jun Liang” or “Liang” in this order.
         2
           See also ECF 42, ECF 42-1, RFP ¶ 3, and ECF 30-1.



            Case 2:19-cv-00021-LA Filed 07/13/20 Page 1 of 15 Document 43
expenses such as those for gasoline, oil changes, and new tires. ECF 35, ¶ 9. Defendant

Liang set the rules for how the restaurant compensated its employees and was the person

who paid Plaintiffs. Id., ¶¶ 31-32. Abdullah began working at JJ Chen’s on January 1,

2016 and Lutfi started on April 25, 2018; both left JJ Chen’s on or about December 1,

2018. ECF 29, ¶¶ 1, 3; ECF 35, ¶ 18. 3

        Plaintiffs subsequently filed this action for unpaid wages, alleging violations of the

FLSA 4 and state law. In support of their partial summary judgment motion, Plaintiffs argue

that Defendants cannot prove that they (1) provided Plaintiffs notice necessary to claim a

tip credit under the FLSA and Wisconsin law; (2) paid Plaintiffs delivery charges required

under the FLSA; and (3) paid overtime wages to Plaintiffs, when appropriate. Further,

Defendant Liang is personally liable as their employer under the FLSA, liquidated

damages under the FLSA are appropriate, and Plaintiffs are entitled to a three-year

statute of limitations on their claims.

                            II. SUMMARY JUDGMENT STANDARD

        Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). In considering a motion for summary judgment, I view the evidence in the light most

favorable to the non-moving party and must grant the motion if no reasonable juror could

find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986).




        3
         The facts relevant to specific contested issues will be discussed in greater detail below.
        4
         On July 29, 2019, I granted Plaintiffs’ motion for conditional certification under the FLSA. ECF
19. Abdullah and Lufti Hussein are still the only plaintiffs in this action.


                                                     2
            Case 2:19-cv-00021-LA Filed 07/13/20 Page 2 of 15 Document 43
                                            III. DISCUSSION

A. Notice of “Tip credit” under the FLSA

        The FLSA requires that employers pay their employees a minimum wage for each

hour of work, however this obligation may be offset as to a tipped employee by the tips

the employee receives. See 29 U.S.C. § 206; 29 U.S.C. § 203(m)(2)(A). This offset is

referred to as a “tip credit.” Employers utilizing a tip credit are required to have “informed”

affected employees. 29 U.S.C. § 203(m)(2)(A). For statutory purposes, the employees

must be informed as follows: (1) the amount of the cash wage that is to be paid to the

tipped employee by the employer; (2) the additional amount by which the wages of the

tipped employee are increased on account of the tip credit claimed by the employer (which

amount may not exceed the value of the tips actually received by the employee); (3) all

tips received by the tipped employee must be retained by the employee (except for a valid

tip pooling arrangement); and (4) the tip credit shall not apply to any employee who has

not been informed of these requirements in this section. 29 C.F.R. § 531.59(b). “[A]n

employer is not eligible to take the tip credit unless it has informed its tipped employees

in advance of the employer's use of the tip credit…” Id. (emphasis added). 5

         The employer bears the burden to establish that it provided sufficient notice of its

intent to take the tip credit. Gabryszak, 427 F.Supp.3d at 1005 (citing Perez v. Lorraine

Enters., Inc., 769 F.3d 23, 27, 30 (1st Cir. 2014)). Here, Defendants never had any

posters at the restaurant that explained the minimum wage and/or tip credit. ECF 35, ¶¶


        5
           Despite a base wage of $4 per hour, it appears that Plaintiffs ultimately received between $13
and $15 per hour when including tips. See ECF 14-3; ECF 41, ¶ 15(14); ECF 30-3 at 23:5–7; ECF 38, ¶
3. However, even if FLSA plaintiff-employees ultimately receive more than the mandated minimum wage
when including tips, plaintiffs may still recover where an employer is not entitled to claim a tip credit for
failure to provide adequate notice. See Martin v. Tango's Rest., Inc., 969 F.2d 1319, 1323 (1st Cir. 1992)
(explaining penalty for omitting notice). See also Basina v. Thai, 2016 WL 6833921, at *5, n. 7 (N.D. Ill.
Nov. 21, 2016); Gabryszak v. Aurora Bull Dog Co., 427 F.Supp.3d 994, 1005, n. 3 (N.D. Ill. 2019).


                                                      3
            Case 2:19-cv-00021-LA Filed 07/13/20 Page 3 of 15 Document 43
7-8. Instead, Defendants point to a selection of Plaintiffs’ paystubs as proof that they gave

adequate notice, because the calculations listed provide all the necessary information.

See ECF 14-3; ECF 42, ¶ 9(6) (“Those check stubs state the number of hours worked,

payment received at $4 an hour and the tips which include delivery charges which were

paid to the plaintiffs in cash…”); ECF 38, ¶ 3. Defendant Liang also “explained the tip

credit as well as [he] could by telling [Plaintiffs] that they were being paid less than the

minimum wage and tips that they were receiving would bring their pay up to the minimum

wage.” ECF 38, ¶ 2. See also ECF 18-1, ¶ 2 (“Yun Yan explained Plaintiffs were being

paid less than the minimum wage and the tips they were receiving would be added to

their pay to bring their pay up to minimum wage.”). Defendants assert that this explanation

and the summary of wages on their monthly paystubs provided Plaintiffs adequate

knowledge about the tip credit. See ECF 37 at 3-5.

        As Plaintiffs point out, this does not convey what is necessary under § 531.59(b),

which requires, in part, that employers inform tipped employees in advance that all tips

received by the tipped employee must be retained by the employee and that the tip credit

does not apply to any employee who has not been informed of the requirements of §

531.59. Even when viewed most favorably, Defendants’ proffered evidence could not

convince a reasonable jury that it met either of these two elements, nor does it address

what happens when the $4 wage plus tips do not reach the minimum wage. 6 See

Schaefer v. Walker Bros. Enterprises, 829 F.3d 551, 556–57 (7th Cir. 2016) (what matters

most to tipped employees likely includes “if tips plus the cash wage do not at least match

the current minimum wage, the employer must make up the difference”). As explained by


        6
        Even if the paystubs did amount to sufficient notice, this would not inform employees “in
advance of the employer’s use of the tip credit” as required by § 531.59(b) (emphasis added).


                                                    4
            Case 2:19-cv-00021-LA Filed 07/13/20 Page 4 of 15 Document 43
the District Court in Gabryszak, even though Defendants are non-movants at this stage,

they have the burden of proof on the issue of notice; accordingly, once Plaintiffs point out

a lack of evidence as to notice, Defendants must show some evidence that would allow

a jury to find in its favor. 427 F.Supp.3d at 1006 (citations omitted). See also Diadenko v.

Folino, 741 F.3d 751, 757-58 (7th Cir. 2013) (“[S]ummary judgment is the put up or shut

up moment in a lawsuit, when a party must show what evidence it has that would convince

a trier of fact to accept its version of the events.”).

       Defendants simply have not made this minimum showing. They had no posters or

any other tangible, written notice that could plausibly explain the tip credit to their

employees in advance of claiming the tip credit. Verbal conversations between employer

and employee could be enough to create a material dispute of fact, see, e.g., Berger v.

Perry's Steakhouse of Illinois, LLC, 430 F.Supp.3d 397, 417–18 (N.D. Ill. 2019) (material

dispute of fact as to notice requirement where there existed conflicting recollections re:

conversations with management about tip credit), however, Defendants do not allege that

they conveyed the information specifically required by § 531.59(b) in their explanation to

Plaintiffs, nor does the record support even a mere inference of such. See ECF 30-3 at

23:13–24:15 (deposition testimony as to Defendant Liang’s knowledge of procedural

requirements). Defendants have not shown that a reasonable jury could find that they

provided Plaintiffs with all the information necessary to claim the tip credit under the FLSA.

Plaintiffs’ motion is granted on this issue.

B. Tip credit declaration under Wisconsin law

       A plaintiff-employee may file an action for back wages under Wis. Stat. §

109.03(5). Wis. Stat. § 104.045(1) authorizes the Wisconsin Department of Workforce




                                                5
          Case 2:19-cv-00021-LA Filed 07/13/20 Page 5 of 15 Document 43
Development (“DWD”) to promulgate rules governing “[t]he counting of tips or similar

gratuities toward fulfillment of the employer’s obligation under the [minimum wage]

chapter.” Under DWD regulations, an employer taking a tip credit “must have a tip

declaration signed by the tipped employee each pay period… to show that when adding

the tips received to the wages paid by the employer, no less than the minimum rate was

received by the employee.” Wis. Admin. Code DWD § 272.03(2)(b)(1). 7 When the

employer’s time and payroll records do not contain these requirements, no tip credit shall

be allowed. Id.

       Defendants concede that they obtained no signed tip declarations from Plaintiffs.

ECF 35, ¶ 12; ECF 18-1, ¶ 4. Defendants argue that because no Wisconsin court has not

yet found liability on this provision, this court should refrain from doing so. ECF 37 at 7.

Alternatively, the court should “overrule the application of the DWD rule that there can be

no tip credit without the employee signing a tip declaration each week.” Id. at 8. Neither

rationale warrants ignoring the regulation at issue. Federal courts often rule on state law

issues even where there is no precedent directly on point, looking to other relevant state

precedents and analogous decisions for guidance. In re I80 Equip., LLC, 938 F.3d 866,

869–70 (7th Cir. 2019) (citations omitted). Here, Wisconsin courts have allowed plaintiffs

to pursue back wages (as Plaintiffs do here) for alleged violations of other comparable

DWD regulations. See, e.g., German v. Wisconsin Dep't of Transp., Div. of State Patrol,

2000 WI 62, ¶ 10 (§ 109.03(5) and DWD rule requiring employers to pay employees for

on-duty meal periods combined to “create a system to assure that each employee is

compensated for his or her labor.”); O'Brien v. Travelers Inn, LLC, 2019 WI App 21, ¶ 15


       7
        The minimum wage mandated in Wisconsin, like the federal minimum wage, is $7.25. See Wis.
Admin. Code DWD § 272.03(1).


                                                6
           Case 2:19-cv-00021-LA Filed 07/13/20 Page 6 of 15 Document 43
(unpublished disposition) (employer did not meet minimum wage requirement when

violating board and lodging deduction rules under DWD § 272.03(3)). Defendants have

not demonstrated nor can I identify any reason why this regulation should be treated

differently than those in the cases listed above. Therefore, because Defendants have

admitted they obtained no signed tip declarations from Plaintiffs, I find that they are not

entitled to claim a tip credit towards the minimum wage under Wisconsin law, either.

Plaintiffs’ motion is granted on this issue.

C. Delivery charges

       Under 29 C.F.R. § 531.35, wages cannot be considered to have been paid by the

employer unless they are paid “free and clear.” This means that FLSA wage requirements

“will not be met where the employee ‘kicks-back’ directly or indirectly to the employer…

the whole or part of the wage delivered to the employee.” Id. The FLSA is violated where

the cost of “tools of the trade,” provided by the employee and used or specifically required

in the course of the employee’s work, cuts into the minimum or overtime wages required

to be paid him. Id. See also Rechtoris v. Dough Mgmt., Inc., 2019 WL 1515229, at *1

(N.D. Ind. Apr. 5, 2019) (explaining that, under § 531.35, “job-related expenses primarily

for the benefit of the employer (such as tools or uniforms) cannot be charged to the

employee if the expenses would drive the employee’s pay below minimum wage”). In this

context, vehicle expenses incurred by delivery drivers are “tools of the trade” for the

benefit of their employers, and therefore must be fully reimbursed lest a minimum wage

violation be triggered. Burton v. DRAS Partners, LLC, 2019 WL 5550579, at *2 (N.D. Ill.

Oct. 27, 2019) (citing cases).




                                               7
         Case 2:19-cv-00021-LA Filed 07/13/20 Page 7 of 15 Document 43
       During the relevant period, Defendants charged customers a delivery fee between

$2 and $6 depending on the distance between the restaurant and the delivery destination.

ECF 35, ¶ 3. Plaintiffs used their own cars to make deliveries and incurred expenses such

as gas and maintenance. Id., ¶ 9. Abdullah Hussein alleges that he paid all such expenses

himself. ECF 29, ¶ 2. At his December 12, 2019 deposition, Defendant Liang testified that

for deliveries paid in cash, Plaintiffs would keep the delivery charges; for credit card

transactions, Plaintiffs would be reimbursed in cash at the end of their shift. See ECF 30-

3 at 6:22–23; 10:7–11:10. Neither party kept track of delivery charges or vehicle

expenses. ECF 38, ¶ 4. After the deposition, Plaintiffs served on Defendants another

round of discovery requests, including requests for documents showing Defendants’

income in order to determine whether Plaintiffs were paid delivery charges. See ECF 42-

1, RFP ¶ 3; ECF 42, ¶¶ 2-3. Defendants never produced the requested information,

providing this statement in response:

       You first talked about my client’s refusal to provide any information in
       response to Doc. Request No. 3. The answer to your inquiry is that my
       clients did not pay the service charges to their employees. All of the services
       charges were deposited in my client’s bank account. Therefore, the deposits
       would equal the gross receipts. Therefore, having the information you
       requested Doc. Request No. 3 would not give you any relevant information.

       With regard to Doc. Request No. 3, the information you asked for would not
       give you the documentation you are looking for […] You can call me at any
       time to further discuss this matter.

ECF 30-1, ¶ 1. Plaintiffs assert that this email amounts to an admission; but for this

stipulation, counsel would have filed a motion to compel and/or raised alternative

arguments in the motion for summary judgment. ECF 42, ¶¶ 4-6. See also ECF 23, 24, &

25. Defendants’ counsel responds by explaining that he did not believe the document

requests were relevant because there would be no proof of delivery fees on the bank



                                             8
         Case 2:19-cv-00021-LA Filed 07/13/20 Page 8 of 15 Document 43
statements or credit card authorizations given that Defendants paid Plaintiffs in cash, as

explained by Defendant Liang at his deposition. ECF 35, ¶ 5.

        Judicial admissions are formal concessions in the pleadings, or stipulations by a

party or its counsel, that are binding upon the party making them. Keller v. United States,

58 F.3d 1194, 1198-99 n.8 (7th Cir. 1995). I am not convinced that Defendants’ response

is a binding stipulation that warrants granting Plaintiffs’ summary judgment on this issue.

Admittedly, the response from Defendants’ counsel is confusing. Counsel says “my

clients did not pay the service charges to their employees,” yet also explains that the

requested information is irrelevant, implying that information regarding Plaintiffs’ request

could be found elsewhere. 8 Read liberally, however, “my clients did not pay the service

charges to their employees” can reasonably be understood to mean that Defendants did

not pay the service charges directly to their employees from the payments received via

credit card. I am reluctant to resolve a merits issue on what is probably best understood

as a miscommunication between the parties’ respective counsel on a discovery request,

particularly where it appears from deposition testimony that there is a dispute of fact that

is both genuine and material. To avoid any unfair prejudice to Plaintiffs, I will deny their

motion without prejudice on this issue.

D. Overtime pay under the FLSA and Wisconsin law

        Under the FLSA and Wisconsin state law, employers must pay overtime to

employees who work more than 40 hours in a work week at a rate of 1.5 times the

employee’s regular hourly wage. 29 U.S.C. § 207(a)(1); Wis. Stat. § 103.02; Wis. Admin.

Code DWD § 274.03. Plaintiffs allege that they worked every day that the restaurant was


        8
        The cash that Defendants allege that they paid to reimburse Plaintiffs’ delivery charges had to
come from somewhere, and there could certainly exist records that prove this.


                                                    9
            Case 2:19-cv-00021-LA Filed 07/13/20 Page 9 of 15 Document 43
open from late April 2018 to early December, 2018, often working more than forty hours

per week. ECF 29, ¶ 3; ECF 15, ¶ 5. Defendant Liang admits that Abdullah worked five

hours per day while Lufti would work nine hours per day. ECF 38, ¶ 5. Liang testified at

his deposition that there were weeks where Plaintiffs worked over forty hours per week

and still received only $4 per hour in base wages, as agreed upon by himself and

Plaintiffs. ECF 30-3 at 25:11–26:2. See also ECF 30-3 at 28:1–5, 18–21. Liang also

testified that he transferred hours worked from Lufti Hussein to Abdullah Hussein upon

their request; for example, if, on a given day, the brothers worked a different amount of

hours that together added up to sixteen hours, each brother would receive credit for eight

hours worked, regardless of the hours they worked individually. ECF 30-3 at 64:18–65:24.

See also ECF 35, ¶ 17 (“The defendant would add the wages they were each entitled to

and then divide by 2. The plaintiffs never objected to these payments because they, in

fact, asked that they be paid in such a manner.”).

        Defendants argue that because Plaintiffs always received in excess of $10.875 in

wages plus tips plus delivery charges, Plaintiffs were properly compensated for each and

every hour worked past forty per week. See ECF 37 at 1-2, 10-11; ECF 35, ¶ 6. As

explained above, however, Defendants are not entitled to claim a tip credit, making the

$4 per hour that they are credited for well short of the $10.875 overtime rate for the full

minimum wage. 9 Further, courts have long held that employer-employee contracts that

purport to waive the employee’s right to minimum wage and overtime rates under the

FLSA are void. See Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740



        9
         Even if Defendants could claim a tip credit, they would still be obligated to pay more for overtime
work than Plaintiffs’ regular rate. See 29 C.F.R. § 531.60; Wis. Admin. Code DWD § 272.03(2)(h). See
also ECF 30-3 at 24:16–25:15 (explaining Defendants’ practices regarding overtime pay).


                                                    10
            Case 2:19-cv-00021-LA Filed 07/13/20 Page 10 of 15 Document 43
(1981) (“This Court's decisions interpreting the FLSA have frequently emphasized the

nonwaivable nature of an individual employee's right to a minimum wage and to overtime

pay under the Act. Thus, we have held that FLSA rights cannot be abridged by contract

or otherwise waived…”). See also Wis. Stat. § 109.03(5) (“Except as provided in sub. (1),

no employer may by special contract with employees or by any other means secure

exemption from this section.”). Thus, Defendants’ practice of not paying an overtime rate

for hours worked over forty in a given week, even with Plaintiffs’ agreement, is not

permitted. This includes any agreement to shift credit for hours worked from one brother

to the other to the extent this practice deprived an individual plaintiff of overtime hours he

was otherwise entitled to. Plaintiffs are entitled to an overtime rate of pay for each and

every working hour past forty hours in a given week, regardless of any employer-

employee agreement. The motion is granted on this issue. The appropriate amount of

overtime hours credited to Plaintiffs shall be determined during the damages phase.

E. Liquidated damages

       The FLSA sets the amount of liquidated damages as the amount of unpaid

overtime compensation owed to the employee, plus an additional equal amount. Uphoff

v. Elegant Bath, Ltd., 176 F.3d 399, 405 (7th Cir. 1999) (citing 29 U.S.C. § 216(b)).

However, 29 U.S.C. § 260 provides that in an action brought under the FLSA, “if the

employer shows to the satisfaction of the court that the act or omission giving rise to such

action was in good faith and that he had reasonable grounds for believing that his act or

omission was not a violation of the [FLSA] the court may, in its sound discretion, award

no liquidated damages or award any amount thereof not to exceed the amount specified

in section 216 of this title.” The “reasonableness” of an employer’s belief relates to the




                                             11
        Case 2:19-cv-00021-LA Filed 07/13/20 Page 11 of 15 Document 43
specific acts or omissions that violate the statute. Uphoff, 176 F.3d at 405 (citing Thomas

v. Howard Univ. Hosp., 39 F.3d 370, 373 (D.C. Cir. 1994)). A district court’s discretion in

deciding the liquidated damages issue must be “exercised consistently with the strong

presumption under the statute in favor of doubling… Doubling is the norm, not the

exception.” Id. (citations and quotations omitted). The burden of proving both good faith

and reasonable belief falls on the employer. Id. (citations omitted). See also Bankston v.

Illinois, 60 F.3d 1249, 1254 (7th Cir. 1995) (“The employer bears a substantial burden in

showing that it acted reasonably and with good faith.”) (emphasis added). A good heart

but empty head does not produce such a defense. Walton v. United Consumers Club,

786 F.2d 303, 312 (7th Cir. 1986). Employers must show that they took affirmative steps

to ascertain FLSA requirements; merely showing that the violations were not willful is not

enough. Pautlitz v. City of Naperville, 874 F.Supp. 833, 835 (N.D. Ill. 1994) (citing Martin

v. Cooper Elec. Supply Co., 940 F.2d 896, 908-09 (3rd Cir. 1991)). See also Berger, 430

F.Supp.3d at 408. 10

        Defendants point out that they explained to Plaintiffs that they were being paid less

than the minimum wage but that difference would be made up in tips, and they also

provided Plaintiffs with pay stubs that showed how their paychecks were calculated. See

ECF 37 at 9-10. They argue that they are entitled to the good-faith exception “because

the actions of the defendants were in good faith and the defendants had reasonable

grounds for believing that their attempts to comply with the minimum wage laws of both

the federal government and the State of Wisconsin were in good faith.” Id. at 10.



        10
          Like with the tip-credit notice issue, because Plaintiffs do not have the burden of proof, they can
obtain summary judgment by pointing out the absence of evidence supporting Defendants’ position.
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).


                                                     12
             Case 2:19-cv-00021-LA Filed 07/13/20 Page 12 of 15 Document 43
Defendants’ arguments are brief and conclusory; at no point do Defendants explain how

their actions were in good faith, why they had reasonable grounds for believing they

complied with the minimum wage laws, or identify what those reasonable grounds are.

This alone warrants granting Plaintiffs’ motion on this issue. In any event, the record does

not support Defendants overcoming the presumption of liquidated damages. At all

relevant times, Liang understood that the minimum wage was $7.25 per hour and that his

employees were entitled to overtime pay for hours worked over 40 hours per week. ECF

35, ¶¶ 33, 36. Liang avers that he paid employees based on knowledge accumulated

from living in the U.S. and operating a restaurant for many years. ECF 38, ¶¶ 7-8. At no

point did Liang seek guidance from his accountant about the legality of the minimum wage

and overtime policies because Plaintiffs were receiving more than the minimum wage,

nor did he speak to other restaurant owners regarding procedural requirements

necessary for paying employees a base rate less than $7.25 per hour. ECF 30-3 at 23:1–

24:15; 27:3. Liang also never spoke to his accountant or anyone else about the legality

of shifting hours from one employee to another, or whether employees could otherwise

waive the increased overtime pay. Id. at 25:21–26:2; 66:4–6.

       It appears that Liang was simply unaware of the FLSA requirements as to notice

and overtime pay for tipped employees, undercutting any argument that Defendants acted

with a reasonable belief in their compliance with the FLSA. Admittedly, these

requirements are not intuitive, however it is Defendants’ obligation to make themselves

aware of state and federal law and to make their practices and policies compliant. And

the fact that Plaintiffs were likely the first employees in Defendants’ many years of

experience managing restaurants to bring these issues to attention does not relieve




                                            13
        Case 2:19-cv-00021-LA Filed 07/13/20 Page 13 of 15 Document 43
Defendants of their statutory obligations. Following industry custom is evidence that

would support the good faith element but not proof of a reasonable attempt to ascertain

FLSA and state requirements. See, e.g., Morse v. MER Corp., 2010 WL 4812792, at *1

(S.D. Ind. Nov. 22, 2010) (evidence of industry custom and practice limited only to proving

up good faith). Defendants’ failure to conduct any affirmative inquires shows that they did

not have reasonable grounds for believing that their policies and practices were compliant

with the FLSA. Defendants thus cannot meet their burden to show that they are entitled

to the good faith exception. The motion is granted. Plaintiffs are entitled to liquidated

damages in the full amount with respect to the tip credit and overtime issues. 11

F. Personal liability; Three-year statute of limitations period

        Finally, Plaintiffs also request move the Court to find that Defendant Jun Liang is

liable as their employer under the FLSA and that Plaintiffs are entitled to application of a

three-year statute of limitations period. ECF 26, ¶¶ 4, 6. Defendants do not contest either

of these assertions. See ECF 37 at 10, ¶ 7 and 11, ¶ 9. See also ECF 35, ¶¶ 31-32.

Accordingly, I grant the motion on these two issues.




        11
          Plaintiffs assert that they are also entitled to liquidated damages with respect to unpaid vehicle
expenses. ECF 27 at 19. Because the underlying merits as to the delivery charge issue have not been
decided, ruling on liquidated damages for unpaid vehicle expenses is premature at this stage.


                                                     14
             Case 2:19-cv-00021-LA Filed 07/13/20 Page 14 of 15 Document 43
                                      IV. CONCLUSION

       THEREFORE, IT IS ORDERED that plaintiff’s motion for partial summary

judgment (ECF 26) is GRANTED in part and DENIED without prejudice in part as to

the delivery charge issue. Plaintiffs are entitled to the following findings:

   1. Defendants did not provide adequate notice under 29 C.F.R. § 531.59(b) to claim

       a tip credit with respect to Plaintiffs’ FLSA claim for back pay;

   2. Defendants did not comply with Wisconsin law’s tip declaration requirement under

       DWD § 272.03(2)(b)(1), and therefore are not eligible to claim a tip credit with

       respect to Plaintiffs’ state law claim for back pay;

   3. Plaintiffs are entitled to overtime pay for each of their hours worked over 40 per

       week;

   4. Plaintiffs are entitled to liquidated damages on all minimum wage and overtime

       pay owed to them under the FLSA;

   5. Defendant Jun Liang is personally liable for all debts owed to Plaintiffs under the

       FLSA; and

   6. Plaintiffs are entitled to a three-year statute of limitations period.


       A follow-up status conference will be set in order to discuss next steps in this case.

The parties should be prepared to discuss (1) how to proceed on the delivery charge

issue and (2) the possibility of settling this matter without further litigation.

       Dated at Milwaukee, Wisconsin, this 13th day of July, 2020.



                                                    s/Lynn Adelman_____
                                                    LYNN ADELMAN
                                                    District Judge



                                               15
         Case 2:19-cv-00021-LA Filed 07/13/20 Page 15 of 15 Document 43
